Filed 10/31/14 Rodriguez v. Superior Court CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



EDWARD RODRIGUEZ,

         Petitioner,                                                     E061819

v.                                                                       (Super.Ct.No. SWF1102367)

THE SUPERIOR COURT OF                                                    OPINION
RIVERSIDE COUNTY,

         Respondent;

THE PEOPLE,

         Real Party in Interest.




         ORIGINAL PROCEEDINGS; petition for writ of mandate. Mark Mandio, Judge.

Petition granted.

         Law Offices of Paul Grech, Jr., Paul Grech, Jr., and Trenton C. Packer for

Petitioner.

         No appearance for Respondent.




                                                             1
       Paul E. Zellerbach, District Attorney, and Ivy B. Fitzpatrick, Senior Deputy

District Attorney, for Real Party in Interest.

       In this matter we have reviewed the petition and offered real party in interest the

opportunity to respond. Real party in interest agrees that petitioner is entitled to the relief

sought; accordingly, we grant the petition.

                                       DISCUSSION

       Although the interplay between subdivisions (b)(1) and (b)(2) of Penal Code

section 1370 is not entirely clear, the former is more specific and therefore under general

rules of construction governs. (See, e.g., Sterling Park, L.P. v. City of Palo Alto (2013)

57 Cal. 4th 1193, 1200.) Because the designated evaluators concluded that there was “no

substantial likelihood” that petitioner would return to competence in the foreseeable

future, the court should have made an initial determination as to whether petitioner is

gravely disabled and a conservatorship should be initiated. (Pen. Code, § 1370,

subd. (c)(2).)

                                       DISPOSITION

       Accordingly, the petition for writ of mandate is granted. Let a peremptory writ of

mandate issue, directing the Superior Court of Riverside County to vacate its order for a

retrial on competency, and instead to conduct further proceedings consistent with this

opinion.

       Due to real party in interest’s concession that relief should be granted, this opinion

shall be final forthwith.



                                                 2
       Petitioner is directed to prepare and have the peremptory writ of mandate issued,

copies served, and the original filed with the clerk of this court, together with proof of

service on all parties.

       The previously ordered stay is lifted.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 MILLER
                                                                                             J.
We concur:



HOLLENHORST
          Acting P. J.



CODRINGTON
                           J.




                                                3